J-A08016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BRIAN SHELDON                                :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
               v.                                :
                                                 :
                                                 :
    JOANNE SHELDON                               :
                                                 :
                         Appellant               :   No. 1689 EDA 2020

               Appeal from the Order Entered August 12, 2020
     In the Court of Common Pleas of Montgomery County Civil Division at
                          No(s): No. 2016-14233


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                          FILED MAY 26, 2021

        Joanne Sheldon (Wife) appeals from the order granting the petition for

special    relief   filed     by   Brian   Sheldon   (Husband)      during    post-decree

proceedings. Wife specifically challenges the trial court’s grant to Husband

of “full control” of the sale of the former marital residence, “at a price to sell”

and “capped at $445,000.00”; the court also ordered that if there were “no

offers or movement,” the list price “shall drop by $5,000.00” every two

weeks. Upon review, we affirm.

        Husband and Wife married on May 22, 1999. After separating, and in

contemplation       of      divorce,   they   entered   into   a   Property   Settlement

Agreement (PSA) dated February 29, 2016. On July 14, 2016, Husband filed


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08016-21



for divorce. On May 26, 2017, the trial court entered a divorce decree which

incorporated the parties’ PSA.

      Pertinently, the PSA provided Wife with the marital residence, in

exchange for waiving her interest in Husband’s retirement accounts, as well

as any claims for spousal support, alimony, counsel fees and expenses. PSA

at 4-7.     Because Husband was a payor on the mortgage of the marital

residence, the PSA provided that Wife “refinance the current mortgage on

the property by September, 2019. If for any reason, [Wife] defaults on the

mortgage for 45 days, the residence shall immediately be listed for sale.”

Id. at 9.

      On June 28, 2019, Husband filed a petition for special relief to enforce

the PSA based on Wife’s failure to make mortgage payments between May

and July of 2019.    The court held a hearing on September 10, 2019.        In

finding Wife in contempt, the court explained:

      . . . [Wife] admitted, on direct examination by her own lawyer,
      that she failed to make timely payments for two months. N.T.,
      [9/10/19, at] 17-18. The lender’s documents, which [the trial
      court] found more credible than her testimony, proved she failed
      to make payments for three months. Id. at 29. Nothing in her
      testimony suggested that she was willing or able to perform her
      obligation to refinance by the month’s end. To the contrary, she
      testified that she would only have the property listed for sale by
      the end of the month, and her focus was not minimizing the
      harm she was causing to [Husband], but maximizing the gain on
      the sale by acting as the listing agent. Id. at 19-20.

      [The trial court] found [Wife] in breach of the PSA, id., and . . .
      also found that [Wife’s] default caused great harm to
      [Husband’s] credit worthiness, id. at 32-33. Because the PSA
      was made an order of the court in the divorce decree, [the

                                     -2-
J-A08016-21


      court] also found [Wife] in contempt for having intentionally
      breached her obligation to list the property for sale within 45
      days after she defaulted. Id. at 30-31.

Trial Court Opinion, 9/24/20, at 4.

      On the day of the hearing, September 1, 2019, the parties executed a

consent order requiring Wife to list the property for sale no later than

September 30, 2019. Order, 9/10/19, at ¶1. The order granted Wife full

control of the listing until February 22, 2020, at which time Husband would

“have the option of designating a [realtor] for the listing of the property for

a period of 145 days.” Id. at ¶2. Wife agreed to make monthly mortgage

payments, cooperate with all realtors, make the residence available for

showing, and keep it in good order and repair. Id. at ¶¶3, 5-6.

      Wife listed the property for $874,995.00. On March 5, 2020, Husband

filed a petition for contempt. Husband averred that Wife continued to make

late payments on the mortgage and was overpricing the property, “making a

mockery of the Court’s Order and ensuring that the home would not sell and

further perpetuating the damage to [Husband’s] credit.”           Petition for

Contempt, 3/5/20, at ¶13. The trial court held another hearing on August

12, 2020. Husband testified that on February 22, 2020, he retained a real

estate agent to list the property, but Wife would not cooperate.          N.T.,

8/12/20, at 15. Husband also testified that his agent performed a market

analysis on the property and determined the fair market value in September

2019 to be between $385,000 - $425,000. Id. at 14.




                                      -3-
J-A08016-21



        Husband presented the testimony of real estate agent Raymond Jones,

who testified that the fair market value of the property in August of 2020

was $524,000 to $554,000; however, Mr. Jones noted Wife denied him

access to the home, and flooding issues on the property would impact the

sale.    N.T., 8/12/20, at 46-48.        Husband had submitted into evidence

“Exhibit 1,” an appraisal conducted on August 1, 2020 which valued the

property at $545,000. Id. at 18. Like Mr. Jones, Husband noted that the

property    sustained   recent   water    damage    and   would   require    mold

remediation and repair. Id. at 22-23.

        Consistent with the above testimony, the trial court found Wife “failed

to perform her obligations as ordered by the court in 2019.”         Trial Court

Opinion, 9/24/20, at 6. Accordingly, the trial court ordered, in relevant part:

        1. [Husband] is to have full control of the property listing for
           301 Smith Road, Schwenksville, PA as well as utilize a realtor
           of [Husband’s] choice. The property is to be listed at a price
           to sell.

        2. [Wife] is to cooperate with all negotiations pertaining to the
           listing and sale of the property at 301 Smith Road,
           Schwenksville, PA, as well as sign any/all necessary
           paperwork pertaining to said property. The failure of [Wife]
           to comply with this Order may result in Sanctions of a fine of
           $100.00 a day for every day in Contempt of this Court’s
           Order.

        3. The sale price of the property          at 301 Smith Road,
           Schwenksville, PA is to be capped at   $445,000 (Four Hundred
           and Forty Five Thousand Dollars).      If there is no offers or
           movement on said property after 2      weeks, the price of said
           property shall drop by $5,000 (Five    Thousand Dollars) every
           2 weeks thereafter.


                                      -4-
J-A08016-21


      4. Within 10 days of the date of this order, [Wife] is to make the
         property at 301 Smith Road, Schwenksville, PA available to
         [Husband’s] real estate agent. [Wife] is to cooperate with the
         process of showing the property. If [Wife] does not comply
         with this Order, Law Enforcement may be utilized to gain
         entry into said property.

Order, 8/12/20, at ¶¶1-4.

      Wife filed this appeal. Both Wife and the trial court have complied with

Pennsylvania Rule of Appellate Procedure 1925.      On appeal, Wife presents

the following two issues:

      A. Whether through its Order of August 12, 2020, the trial court
         erred as a matter of law and abused its discretion in altering
         the terms of the parties’ Property Settlement Agreement
         entered on February 29, 2016.

      B. Whether the trial court erred as a matter of law and abused
         its discretion in overruling an Order of Court by a Judge in the
         same Court in the same matter.

Wife’s Brief at 3.

      We review a trial court’s decision to grant or deny special relief in

divorce actions for an abuse of discretion.

      Judicial discretion requires action in conformity with law on facts
      and circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if,
      in resolving the issue for decision, it misapplies the law or
      exercises its discretion in a manner lacking reason. Similarly,
      the trial court abuses its discretion if it does not follow legal
      procedure.

      An abuse of discretion exists when the trial court has rendered a
      decision or a judgment which is manifestly unreasonable,
      arbitrary, or capricious, has failed to apply the law, or was
      motivated by partiality, prejudice, bias or ill will.




                                     -5-
J-A08016-21


     However, our deference [to the trial court] is not uncritical. An
     order may represent an abuse of discretion if it misapplies the
     law. It is therefore our responsibility to be sure that in entering
     its order the court correctly applied the law. An order may also
     represent an abuse of discretion if it reaches a manifestly
     unreasonable result. This will be the case if the order is not
     supported by competent evidence. It is therefore also our
     responsibility to examine the evidence received by the court to
     be sure that the court’s findings are supported by the evidence.
     Although we will accept and indeed regard ourselves as bound
     by the court’s appraisal of a witness’ credibility, we are not
     obliged to accept a finding that is not supported by the evidence.

     When reviewing questions of law, our scope of review is plenary.

Conway v. Conway, 209 A.3d 367, 371 (Pa. Super. 2019) (citation omitted

and formatting altered). Further, with regard to Wife’s challenge of the trial

court’s interpretation of the parties’ PSA, we note that post-nuptial

agreements are to be reviewed under the same principles as pre-nuptial.

Lugg v. Lugg, 64 A.3d 1109, 1112 (Pa. Super. 2013). We recognize:

     The determination of marital property rights through prenuptial,
     post-nuptial and settlement agreements has long been
     permitted, and even encouraged. Where a prenuptial agreement
     between the parties purports to settle, fully discharge, and
     satisfy any and all interests, rights, or claims each party might
     have to the property or estate of the other, a court’s order
     upholding the agreement in divorce proceedings is subject to an
     abuse of discretion or error of law standard of review. An abuse
     of discretion is not lightly found, as it requires clear and
     convincing evidence that the trial court misapplied the law or
     failed to follow proper legal procedures. We will not usurp the
     trial court’s fact-finding function.

                                *     *     *

     As  to    interpretation,  enforcement,  and   remedies,    in
     Pennsylvania, [property settlement] agreements are interpreted
     in accordance with traditional principles of contract law.
     Generally, the parties are bound by their agreements, absent

                                    -6-
J-A08016-21


      fraud, misrepresentation or duress. They are bound without
      regard to whether the terms were read and fully understood and
      irrespective of whether the agreements embodied reasonable or
      good bargains.

      When interpreting an [] agreement, the court must determine
      the intention of the parties. When the words of a contract are
      clear and unambiguous, the intent of the parties is to be
      discovered from the express language of the agreement. Where
      ambiguity exists, however, the courts are free to construe the
      terms against the drafter and to consider extrinsic evidence in so
      doing.

Sabad v. Fessenden, 825 A.2d 682, 686, 688 (Pa. Super. 2003)

(quotations and citations omitted).

      Because contract interpretation is a question of law, this Court is not

bound by the trial court’s interpretation.    Stamerro v. Stamerro, 889 A.2d

1251, 1257–58 (Pa. Super. 2005) (citations and quotations omitted).        Our

standard of review is de novo and to the extent necessary, the scope of our

review is plenary as the appellate court may review the entire record in

making its decision.     Id.    However, we are bound by the trial court’s

credibility determinations.    Kraisinger v. Kraisinger, 928 A.2d 333, 339

(Pa. Super. 2007) (when interpreting marital settlement agreement, trial

court is sole determiner of facts; absent abuse of discretion, we will not

usurp trial court’s fact-finding function).

      When construing agreements involving clear and unambiguous terms,

this Court need only examine the writing itself to give effect to the parties’

understanding. Creeks v. Creeks, 619 A.2d 754, 756 (Pa. Super. 1993).

The court must construe the contract only as written and may not modify



                                       -7-
J-A08016-21



the plain meaning of the words under the guise of interpretation. Id. When

the terms of a written contract are clear, this Court will not re-write it or

give it a construction in conflict with the accepted and plain meaning of the

language used. Id.

      Here, the PSA specified “the parties may utilize any remedy or section

set forth in the Pennsylvania Divorce Code of 1980, as amended, to enforce

any term of this Agreement as though it had been an Order of Court.” PSA

at 8. Regarding modification, the PSA states, “No modification or waiver of

any of the terms hereof shall be valid unless in writing and signed by both

parties and no waiver of any breach hereof or default hereunder shall be

deemed a waiver of any subsequent default of the same or similar nature.”

Id. at 7.

      Wife asserts that the trial court erroneously modified the plain

meaning of the PSA, and that the PSA fails to contemplate a list price for the

property – reasonable or otherwise – or that the property be sold “as is.”

Wife’s Brief at 11-12. Wife claims that despite “her best efforts,” she was

unable to refinance the property in the time set forth in the PSA, and

therefore listed the property for sale in September 2019.      Id. at 10-11.

Wife contends the trial court’s order capping the list price and requiring the

price decrease $5,000 every two weeks until sold was an impermissible

modification of the PSA and an error of law. Id.

      Conversely, Husband argues the Divorce Code “grants the trial courts

broad power to enforce orders of equitable distribution, and provides

                                    -8-
J-A08016-21



remedies available against one who fails to comply with a court’s order of

equitable distribution.” Husband’s Brief at 13 (citing Prol v. Prol, 935 A.2d

547, 553 (Pa. Super. 2007)).      Husband cites Section 3502 of the Divorce

Code, which states:

      (e) Powers of the court.--If, at any time, a party has failed to
      comply with an order of equitable distribution, as provided for in
      this chapter or with the terms of an agreement as entered into
      between the parties, after hearing, the court may, in addition to
      any other remedy available under this part, in order to effect
      compliance with its order:

      (1) enter judgment;

                              *     *      *

      (4) order and direct the transfer or sale of any property
      required in order to comply with the court’s order;

                              *     *      *

23 Pa.C.S.A. § 3502(e) (emphasis added).

      Husband contends the trial court “did not alter the terms of the

parties’ PSA when it fashioned the August 12, 2020 Order. Rather, the trial

court, after a full hearing, found [Wife] in contempt of the duties imposed by

the September 10, 2019 Order and found [Husband] continued to be

harmed by [Wife’s] continued willful disregard for the Court’s September 10,

2019 Order. . . .” Husband’s Brief at 14. We agree.

      First, the PSA permits modification so long as modification is “in

writing and signed by both parties.” The September 10, 2019 consent order




                                     -9-
J-A08016-21



modifying the terms of the PSA was signed by both parties and permissible

under the express terms of the PSA.

     Likewise, the trial court did not err in finding Wife willfully violated the

September 10, 2019 consent order. The court explained:

     Notwithstanding that the [September 10, 2019] order created a
     mechanism by which [Wife] would eventually forfeit control over
     the selling price, it also gave her an extra five months to sell the
     property at the highest price the market would bear and
     extended the deadline for satisfying the note indefinitely, to
     whatever date the property might be sold.

     Two weeks after the deadline of February 22, 2020, [Husband]
     filed a Petition for Contempt of the September 10, 2019 Order.
     The petition averred that when [Wife] listed the property for
     sale, she set the initial price at $874,900.00, far above the value
     suggested by a market analysis by [Husband’s] real estate
     agent. The petition also averred that when [Wife] failed to sell
     the property by February 22, 2020 and [Husband] notified [Wife]
     that he would exercise his option to list the property for sale, she
     breached her obligation to cooperate with [Husband’s] real
     estate agent.

     On August 12, 2020, [Husband] appeared in court and produced
     testimony and documentary evidence supporting his allegations.
     ...

                              *     *        *

     From the foregoing evidence the [trial court] found [Wife] failed
     to perform her obligations as ordered by the court in 2019. To
     achieve a remedy for [Husband] in view of [Wife’s] continuing
     breach of her obligations to sell the property and pay the note,
     the [trial court] decided that the house would be listed for sale
     by [Husband’s] real estate agent, as is, priced to sell. The [trial
     court] filed a written order giving [Husband] full control over
     listing the property for sale, except that the price was not to
     exceed $445,000.00 and for every two weeks the property
     remained unsold, the price was to be dropped $5,000.00. Like
     [the September 10, 2019 consent order], the [court] ordered


                                    - 10 -
J-A08016-21


      [Wife] to fully cooperate with the listing agent. In view of her
      longstanding intransigence, the [court] specifically ordered her
      to allow [Husband’s] agent to enter the property, and stated that
      [Husband] and his agent could apply to law enforcement for
      assistance if [Wife] refused entry.

Trial Court Opinion, 9/24/20, at 5-7.

      The record supports the court’s reasoning, and we thus discern no

error or abuse of discretion. The Divorce Code grants the court full “equity

power and jurisdiction” to advance justice. Section 3323(f) provides:

      Equity power and jurisdiction of the court.—In all
      matrimonial causes, the court shall have full equity power and
      jurisdiction and may issue injunctions or other orders which
      are necessary to protect the interests of the parties or to
      effectuate the purposes of this part and may grant such
      other relief or remedy as equity and justice require
      against either party or against any third person over whom
      the court has jurisdiction and who is involved in or concerned
      with the disposition of the cause.

23 Pa.C.S.A. § 3323(f) (emphasis added).

      Under Section 3323(f), the trial court may order a party to act or

refrain from acting if and as appropriate.        “[T]he parameters of the

enforcement authority the General Assembly intended to give the trial

courts,” are ascertained “by considering the occasion and necessity for the

enactment and the object the Legislature sought to attain in the statute.”

Annechino v. Joire, 946 A.2d 121, 123 (Pa. Super. 2008). As this Court

noted in Annechino, the purpose of the 1988 amendments to the Divorce

Code was to extend remedies, sanctions and vehicles of enforcement to

agreements covering certain matters ancillary to divorce.     Id. at 124.   In

sum, the trial court in this case had equitable power and jurisdiction to enter


                                    - 11 -
J-A08016-21



the August 12, 2020 order specifying conditions to effectuate the sale of the

marital residence consistent with the terms of the parties’ PSA. 23 Pa.C.S.A.

§ 3323(f).

     Husband testified that despite agreeing to pay the mortgage as

provided in the PSA, Wife did not pay the mortgage, and as a result, his

credit score dropped nearly 300 points.      N.T., 8/12/20, at 9.   Also, Wife’s

delay of the sale of the property and violation of both the PSA and

September 10, 2019 consent order caused Husband to incur additional

attorney’s fees for the pursuit and presentation of the contempt petitions.

Id. at 9, 20-22. Wife provided no explanation for her failure to comply with

the PSA and September 10, 2019 consent order; despite the court ordering

Wife to appear at the August 12, 2020 hearing, Wife opted to travel to North

Carolina for a “vacation with her family.”    See Wife’s Brief at 11 n.1; see

also N.T., 8/12/20, at 3-4.

     As discussed above, the court found Husband credible, and entered

the August 12, 2020 order to advance the purpose of the parties’ PSA and

September 10, 2019 consent order, i.e., resolve equitable distribution of the

marital estate. See 23 Pa.C.S.A. § 3502(e)(4) (“If, at any time, a party has

failed to comply with an order of equitable distribution” the trial court may

“order and direct the transfer or sale of any property required in order to

comply with the court’s order.”). We agree with the trial court that under




                                   - 12 -
J-A08016-21



these circumstances, where Wife was clearly in contempt, the order was

appropriate.1

       In her second issue, Wife baldly asserts the trial court’s August 12,

2020 order “effectively nullified [the September 10, 2019 consent order] and

rewrote the Order with no regard to the contractual agreements set forth in

the PSA.”     Wife’s Brief at 16.       Wife cites Hainsey v. Com. Pa. Liquor

Control Bd., 602 A.2d 1300 (Pa. 1992), for the general proposition that it is

“improper for one judge to overrule another judge based upon the same

record facts in that such action [constitutes] an abuse of discretion.” Wife’s

Brief at 14 (citing Hainsey, 602 A.2d at 1305). Wife suggests that because

the September 10, 2019 order was silent as to a list price for the marital

residence, the August 12, 2020 order effectively nullified the September 10,

2019 order and was an abuse of discretion by the trial court.

       The trial court opined:

       On appeal [Wife] argues that the undersigned “overruled” [the
       September 10, 2019] order by regulating the sale price of the
       property, but that term did nothing to impede [the September
       10, 2019] order insofar as it gave [Husband] an option to sell
____________________________________________


1 For example, Husband and his realtor both testified that the property
sustained flood damage, and “at this point, it could be an unsalable home.”
N.T., 8/12/20, at 46-47. Husband also stated there was “now mold damage
in the house that needs to be remediated. There’s a flooding issue that
occurred several times that needs to be remediated.” Id. at 22. Husband
urged the trial court to order the property “listed as is and hav[e] someone
be willing to take on the mold remediation and renovations that are required
to fix the sump pump issue and with the flooding.” Id. at 22-23.




                                          - 13 -
J-A08016-21


      the property and required [Wife] to cooperate with his real
      estate agent if he exercised that option. The restrictions on the
      sale price advanced [the September 10, 2019 order] goal of
      enforcing the parties’ agreement, in which [Wife’s] satisfaction of
      the note was an indispensable part of the equitable distribution
      of the assets and liabilities of the marital estate.

Trial Court Opinion, 9/24/20, at 10.

      We agree with the trial court that the August 12, 2020 order does not

“overrule” the prior order. The September 10, 2019 order was a permissible

modification of the PSA. After Husband filed for contempt of the order, the

court conducted a hearing, and based on the evidence, found Wife in

contempt.        Accordingly, the court entered the August 12, 2020 order

consistent with the policy and provisions of the Divorce Code.                See 23

Pa.C.S.A. § 3323(f), supra; see also § 3502 (authorizing court to order

transfer or sale of property as equitable remedy for an order of equitable

distribution).

      Wife fails to cite any case law or authority – and we have uncovered

none – to support her assertion that the August 12, 2020 order overrules or

conflicts with the September 10, 2019 order.             See Pa.R.A.P. 2119(a)-(b)

(requiring   an     appellant   to   discuss     and   cite   pertinent   authorities);

Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014)

(finding issue waived because appellant “cited no legal authorities nor

developed any meaningful analysis”). In fact, most of Wife’s argument on

this issue is mere recitation of the argument in her first issue. See Wife’s

Brief at 18 (“Given the foregoing facts of record, it cannot be said that the

trial court’s order was well reasoned.”).

                                        - 14 -
J-A08016-21



     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                          - 15 -